Case 3:17-cv-01104-VLB Document 82-9 Filed 05/15/19 Page 1 of 3




                 Exhibit 10
                  Case 3:17-cv-01104-VLB Document 82-9 Filed 05/15/19 Page 2 of 3




From:                              Jose_Cabranes@ca2.uscourts.gov
Sent:                              Thursday, April 2, 2015 3:07 PM
To:                                Valis, Noel
Cc:                                Stith, Kate; roberto.echevarria@yale.edu; Rolena Adorno (rolena.adorno@yale.edu)
Subject:                           It occurs to me


                               Private and Confidential



     I think a short letter from each of the three professors asking Kate to serve as his/her adviser, and to accompany the
professor to any meeting with University administrators, will serve adequately.

      In anticipation of any such letters, I recommend a review of any arguably relevant documents, including the Faculty
Handbook, and any constitutive documents regarding, e.g., the University Tribunal, or other "processes" (however
irrelevant to this sort of ad hoc investigatory procedure). You want to be in a position to say that there is no known
University document or rule that precludes individuals from choosing the same faculty friend/adviser.

      If, as I assume, there are no such rules or documents, you should not feel under any obligation (grounded in
perceived demands of "civility") to yield to any administration assertions of authority in this respect. You owe no deference
to the administration in matters of faculty rights and due process.

     All of this having been said, each of the professors should feel free to make his/her own decision. I do note that
having a single friend/adviser has the great advantage of (ultimately) permitting each to know and understand what the
other two have been asked, etc.

     And, although there is no reason to think the two investigators will not act in good faith, this arrangement would have
a salutary prophylactic effect with respect to any report that may be written---the authors would find it difficult to "cherry-
pick" information and identify contradictions attributable to differing perspectives or observations, because the
friend/adviser would know all the facts, and would be able to testify as to the facts discussed by all three professors.

                                                               Jose




            "Valis, Noel" <noel.valis@yale.edu>
        "Stith. Kate" <kate.stith@yale.edu>, "Rolena Adorno (rolena.adorno@yale.edu)" <rolena.adorno@yale.edu>, "roberto.echevarria@yale.edu"
<roberto. echevarria@yale. ed u>,
Cc      "Jose Cabranes@ca2.uscourts.gov" <Jose Cabranes@ca2.uscourts.gov>
           04/02/2015 01 :21 PM
              Re: It occurs to me




That's a very sensible thing to do, Kate. Many thanks.

Best,
Noel

On 4/2/2015 1: 17 PM, Stith, Kate wrote:
Tt occurs to me that there may be some objection to you three faculty members having the same "adviser" at your interviews. They
may even claim I have a potential conflict of interest. Of course, they have no written basis for denying my adviser role for all of you,
because this entire procedure is ad hoc and nowhere authorized in the faculty handbook or elsewhere. But in an abundance of caution,
I am going to confidentially consult a couple of legal advisors (the main one is copied here) as to what lawyers do in such a situation. I




                                                                                                                                                BYRNE003813
                 Case 3:17-cv-01104-VLB Document 82-9 Filed 05/15/19 Page 3 of 3


believe the answer is that they get written permission from each client--often, l regret, after that client has consulted an independent
counsel. I will let you know what I learn. For now, my plan is to accompany and advise each of you.
Kate Stith
Lafayette S. Foster Professor of Law
Yale Law School
P.O. Box 208215
New Haven, CT 06520-8215
(courier: use 127 Wall St., 06511)
203-432-4835




                                                                     2




                                                                                                                                     BYRNE003814
